DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 8 September 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Dennis Rodgers on 20 September 2021.

The application has been amended as follows: 

	In Claim 1, REPLACE:
	“wherein the first and second inspection sections are plate form areas separated from each other by at least one wall surface of a stringer, a spar, a rib or a frame of an aircraft structural object, and which at least one wall surface provides for demarcation into common width first and second inspection sections, and”
	WITH:
the structural object, wherein the structural object is an aircraft structural object, and which at least one wall surface provides for demarcation into common width first and second inspection sections, and”

	REPLACE Claim 11 WITH: 
11. An aircraft 

	In Claim 12, in the second and third lines, REPLACE “an structural object” WITH “a structural object”

	In Claim 12, REPLACE:
	“wherein the first and second inspection sections are plate form areas separated from each other by at least one wall surface of a stringer, a spar, a rib or a frame of an aircraft structural object, and which at least one wall surface provides for demarcation into common width first and second inspection sections, and”
	WITH:
	“wherein the first and second inspection sections are plate form areas separated from each other by at least one wall surface of a stringer, a spar, a rib or a frame of the structural object, wherein the structural object is an aircraft structural object, 

In Claim 18, REPLACE:
	“wherein the first and second inspection sections are plate form areas defined, at least in part, by respective demarcating wall surfaces of a stringer, a spar, a rib or a frame of an aircraft structural object, and which plate form areas are positioned to opposite sides of the center of the airframe as to define commonly configured demarcated regions for the first and second inspection sections, and”
	WITH:
	“wherein the first and second inspection sections are plate form areas defined, at least in part, by respective demarcating wall surfaces of a stringer, a spar, a rib or a frame of each of the first and second aircraft structural objects, and which plate form areas are positioned to opposite sides of the center of the airframe as to define commonly configured demarcated regions for the first and second inspection sections, and”
	
CANCEL Claim 24

CANCEL Claim 25

CANCEL Claim 29

Response to Arguments
Applicant’s arguments with respect to the 103 Rejection have been fully considered and are persuasive.  The 103 Rejection has been withdrawn.

Allowable Subject Matter
Claims 1-3, 5, 9-13, 16-18, 21, 22, and 26 – 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 12, and 18, the claims fail to anticipate or render obvious the amendments. Furthermore, applicant’s arguments regarding Kim are persuasive. These features are critical to the applicant invention as they allow for improving SNR and accuracy of detection signal and acquiring waveforms which are similar to each other in aircraft components, to allow for comparison and determination of health, as discussed in [0043, 0044, 0063]
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856